PER CURIAM.
The appeal, so far as it is an appeal from the order of the appellate division affirming the order granting a new trial herein, is dismissed, on the ground that no appeal lies to this court therefrom. The judgment appealed from is affirmed, with costs. All the questions raised by the appeal from said judgment have been determined adversely to the appellant upon the appeal from the order granting a new trial herein, and such determination is res adjudicata upon this appeal.
KELLOGG, J., dissents from the affirmance of the judgment.